Citation Nr: 1527415	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left upper extremity disability, to include left wrist, forearm, and elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989, with additional service in the Reserve.  He served on a period of active duty for training (ACDUTRA) from July 9, 2010 to July 24, 2010, while in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for his entire left upper extremity, including left wrist, arm and elbow.  During his April 2015 Board hearing, he testified that he initially injured his left wrist while working as a civilian contractor in 2007; however, after about 6 months of a debridement surgery on the left wrist bone, he was back on normal pace, was cleared to return to work and his left wrist felt normal in mobility and strength.  The medical evidence of record shows that the Veteran suffered a crush injury to the left wrist when he fell off an aircraft in October 2007.  It was noted that he landed on his left side and initially had pain in his elbow and numbness in the hand for several days; his wrist pain began a few days afterwards and he complained of ulnar-sided wrist pain with ulnar deviation and wrist flexion.  He filed a workers' compensation claim.  He underwent left wrist scope and triangular fibrocartilage complex (TFC) debridement in May 2008 and was ordered to return to work in September 2008 with restrictions of "no push or pull, and 30 pound lifting limit."  Reserve treatment records contain an August 2009 permanent physical profile with restriction of no pushups due to a wrist crush injury.  

The Veteran contends that his preexisting left wrist condition was aggravated due to a subsequent injury while on ACDUTRA service.  He testified during the Board hearing that in July 2010, toward the end of a two week training on National Guard status at Camp Ashland, Nebraska, he started having elbow and nerve pain and swollen left arm and saw the medics on the base.  He ace-bandaged his left arm and finished his training.  However, a few weeks later, he could not grip anything with his left arm and his fingers went numb.  

Service personnel records confirm that the Veteran completed a warrior leadership course from July 9, 2010 to July 24, 2010.  A July 21, 2010 sick slip notes that the Veteran re-injured his left wrist during training.  His reserve treatment records show that four days later, he presented with injury to his left wrist.  It was noted injury was compounded by previous injury sustained while training.  A November 2011 statement of medical examination and duty status reflects that the Veteran injured his left wrist when terrain gave way and he fell during a field training on July 21, 2010, bracing himself with the left wrist and injuring the wrist.  The Veteran developed impingement of the left ulnar nerve symptoms confirmed by nerve study and underwent left subcutaneous ulnar nerve transposition and left Guyon's canal exploration in February 2011.  Current diagnoses include left ulnar nerve impingement, left articular cartilage disorder, and left elbow contracture.

To establish service connection a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in active service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2014).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2014).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2014).

Thus, regarding the Veteran's National Guard service, (and apart from his period of active duty), service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or for an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304. 

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).

When no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection.

Conversely, if a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner, 370 F. 3d at 1094-1096.  In that case, 38 U.S.C.A. § 1153 applies and the question becomes whether the disability worsened in service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Veterans who serve on regular active duty are entitled to presumptions to assist them in substantiating their service connection claims, such as the presumption of sound condition at entrance to service, and the presumption of aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service.  38 C.F.R. §§ 3.304(b), 3.306.  However, the presumptions are potentially not applicable in cases involving claims for service connection based on periods of ACDUTRA.

The presumption of sound condition does not apply to a veteran whose claim is based on a period of ACDUTRA who has not previously established veteran status.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010).  However, if veteran status has been established based on a prior period of active duty service, the presumption of soundness does apply to subsequent periods of ACDUTRA if the veteran was examined upon entrance into the subsequent period of ACDUTRA.  See id. at 45.  Where a claim is based on a period of ACDUTRA the presumption of aggravation is not applicable.  Id. at 48; see Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The Court in Donnellan held that, in order to establish status as a veteran, a claimant seeking benefits based on aggravation of an injury or disease during a period of ACDUTRA has the burden of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.

With respect to the Veteran's period of ACDUTRA from July 9, 2010 to July 24, 2010, the Board notes as a preliminary matter that the presumption of soundness and presumption of aggravation, as discussed above, do not apply to this period of service.  See Smith, 24 Vet. App. at 44-48; Donnellan, 24 Vet. App. at 171.  While the Veteran has veteran status based on prior active duty service, there is no evidence indicating that the Veteran received a medical examination prior to this period of ACDUTRA.  Although he underwent a periodic health assessment in April 2010, the report reflects the Veteran's history of left wrist surgery.  It was noted that he crushed the bones in the left wrist on October 11, 2007 with a surgical repair in May 2008 and that he was put on light duty with no grip/no grab for one year.  Therefore, the presumption of soundness is not applicable.  See Acciola v. Peake, 22 Vet. App. 320, 324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  As such, the Board is not required to presume that the Veteran was of sound health at the outset of his period of ACDUTRA in July 2010.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  The issue thus becomes whether the Veteran's pre-existing left upper extremity disorder was aggravated by ACDUTRA service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran was provided a VA examination in May 2011 in connection with this claim.  The May 2011 VA examiner noted that the Veteran sustained two injuries while in the military service, first in 2007 when he fell off a helicopter requiring arthroscopic surgery in 2008, and second in 2010 when he slammed his left hand against the trees to avoid a fall when a hill gave way during a field exercise.  The examiner then opined that the Veteran's current left wrist condition, to include entire left upper extremity, is most likely caused by, or a result of, and related to, the incidents noted in his service treatment records during military service.

However, the Board finds that the VA examiner's opinion has very limited probative value as it did not adequately address the question of aggravation.  Also, the Veteran's first left wrist injury in 2007 occurred while he was a civilian contractor, not while in military service. 

However, the examiner assumed that both left upper extremity injuries happened while in military service and did not address the question of whether the Veteran's preexisting left upper extremity disorder was permanently aggravated during his ACDUTRA service in July 2010.  Given the deficiencies in the May 2011 VA examination report the Board finds it inadequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  Consequently, the case must be remanded for another medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim file to the VHA physician who examined the Veteran in May 2011 to determine the nature and etiology of his currently diagnosed left upper extremity disability.  If the May 2011 VA examiner is not available, forward the claims file to a suitable substitute for a supplemental opinion.  The examiner should review the claims file, including any pertinent evidence contained in the Veteran's electronic files and provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's left upper extremity disability that pre-existed his ACDUTRA period from July 9, 2010 to July 24, 2010 was permanently aggravated by his ACDUTRA service in July 2010, specifically to include his left wrist injury on July 21, 2010.

In doing so, the examiner is asked to fully consider the Veteran's lay testimony concerning symptoms experienced before, during and after his period of ACDUTRA service in July 2010, indicating that he initially injured his left wrist in 2007 while in civilian status but he re-injured his left wrist while in field training in July 2010.

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.

A complete rationale must be provided for any opinion stated, citing to claims file documents as appropriate.

2.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

